 In the Matter Of MOUNTAIN STATES POWER COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION No. 659,A. F. of L.Case No. 19-R-1274.-Decided September7,1944Messrs. J. FordandL. C. Sipe,ofAlbany,Oreg., for the Company.Mr. C. W. Crary,of Medford,Oreg., for the I. B. E. W.Mr. C. W. Owen,of Portland,Oreg., for the Engineers.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, Local Union No. 659, A. F. of L., herein called the I. B. E. W.,alleging that a question affecting commerce had arisen concerningthe representation of employees of Mountain States Power Company,Albany, Oregon, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Joseph D. Holmes, Trial Examiner. Said hearing was heldat Albany, Oregon, on August 10, 1944.. At the commencement of thehearing the Trial Examiner granted a motion of International Unionof Operating Engineers, Local No. 87, A. F. of L., herein called theEngineers, to intervene.The Company, the I. B. E. W., and theEngineers appeared, participated, and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.During the course of the hearingcounsel for the Engineers moved to dismiss the petition.The TrialExaminer reserved ruling thereon.The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.58 N. L. R. B., No. 20.0109 110DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMountain States Power Company is a Delaware corporation fur-nishing electric, gas, steam heat, telephone, and water services in theStates of Oregon, Washington, Idaho, Montana, and Wyoming.Weare here concerned with its hydroelectric generating plant at Albany,Oregon, which is in the Company's Willamette Division.The Com-pany is engaged in furnishing- only electric and water service in itsWillamette Division.During 1943, the Albany hydroelectric gen-erating plant received 39.5 percent of the Company's entire totalwater revenue, and produced 1.28 percent of the Company's totaloutput of electric energy.The Company's power lines cross theWashington-Idaho boundary line, and most of the power distributedby the Company in the State of Idaho is imported from the State ofWashington.The Company's telephone" lines connect with the BellSystem and project long distance calls to all parts of the UnitedStates.Almost the entire output of the Company's WillametteDivision is used by companies engaged in war work.We find that the Company is engaged in commerce 'within themeaning of the National Labor Relations Act.H. TIIE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, Local Union No.659, and International Union of Operating Engineers, Local No. 87,are labor organizations affiliated with the American Federation ofLabor, admitting to membership employees of the Company..III. THE QUESTION CONCERNINGREPRESENTATIONDuring December 1943, the I. B. E. W. requested the Company torecognize it as the exclusive collective bargaining representative ofthe employees involved herein.The Company ' refused this requeston the ground that the Engineers also claimed to represent suchemployees.The Engineers contends that the petition should be dismissed be-cause it and the I. B. E. W. are both affiliated with the AmericanFederation of Labor. In the past the Board has, as a matter ofpolicy, refused to permit rival unions affiliated with the same parentorganization to resort to the administrative processes of the Act forsettlement of their representation disputes were adequate and appro-'priate machinery was available to them under the procedures of the- MOUNTAIN STATES POWER COMPANY11lparent organization.'In the instant case the record indicates that thedispute between the I. B. E. W. and the Engineers is of long standingand universal in scope.Thus it is apparent that effective resolutionof the existing conflict cannot be had without resort to the adminis-trative processes of the Act .2A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the I. B. E. W. and the Engineers eachrepresents a substantial number of employees in the unit hereinafterfound to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. B. E. W. and the Company contend that the operators anddispatchers at the Albany, Oregon, hydroelectric generating plant ofthe Company, excluding supervisory employees, constitute an appro-priate bargaining unit.The only controversy with respect to the unitconcerns dispatchers.The Engineers would exclude them from theunit.The dispatchers are classified by the Company as power plant fore-men and load dispatchers.They have charge of the dispatching ofpower loads throughout the Company-s entire system and give ordersto various plants and to plants supplying purchased energy. Itfurther appears that they have the authority to effectively recommendthe hire and discharge of any employee at the Albany, Oregon, hydro-electric generating plant.We find that the dispatchers are super-visory employees, and as such, we shall exclude them from the unit.We find that all operators at the Albany, Oregon, hydroelectric gen-erating plant of the Company, excluding dispatchers and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among1Matter of Weyerhaeuser Timber Company,16 N. L. R. B. 902.2Matter ofW. H. Kistler Stationery Company,51 N. L R B 978.S The Regional Director reported that the I. B E. W. and the Engineers presented 3 and4 authorization cards respectively, bearing the names of persons who appear on the Com-pany's pay roll for the period ending February 3, 1944.There are approximately 5employeesIn the appropriate unit. . 112DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding,the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithMountain StatesPower Company,Albany,Oregon, an election by secret ballot shall beconducted as early as possible, butnot later than thirty (30) daysfrom the date of this Direction,under the direction and supervision ofthe Regional Director for the Nineteenth Region, acting in this matteras- agent for the NatonalLaborRelations Board, and subject 'toArticleIII, Sections10 and 11, ofsaid Rules and Regulations, -amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediatelypreceding thedate of thisDirection,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces ofthe UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstatedprior to the date of the election,to determinewhether theydesire to be represented by International BrotherhoodofElectricalWorkers, Local Union No. 659,A. F. ofL., or byInternational Union of Operating Engineers,Local No. 87,A. F. ofL., for the purposes of collective bargining,or by neither.